               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA
SHERWIN-WILLIAMS COMPANY                       :             CIVIL ACTION
         Plaintiff                             :
                                               :             NO. 18-4517
              v.                               :
                                               :
COUNTY OF DELAWARE,                            :
PENNSYLVANIA, et al.                           :
         Defendants                            :

                                          ORDER
       AND NOW, this 4th day of October 2019, upon consideration of Defendants’ motion to

dismiss, [ECF 14], Plaintiff’s opposition thereto, [ECF 18], Defendants’ reply, [ECF 20],

Defendants’ notice of supplemental authority, [ECF 21], Plaintiff’s response thereto, [ECF 22],

and the allegations contained in the complaint, [ECF 1], it is hereby ORDERED that, for the

reasons set forth in the accompanying Memorandum Opinion, the motion to dismiss is

GRANTED, and this matter is dismissed for lack of subject-matter jurisdiction.

       The Clerk of Court is directed to mark this matter closed.



                                            BY THE COURT:


                                            /s/ Nitza I. Quiñones Alejandro
                                            NITZA I. QUIÑONES ALEJANDRO
                                            Judge, United States District Court
